Sutton, Justice.
This case is a companion to Brown v. Transcontinental Gas Pipe Line Corp. (No. 18536), ante. The facts in that case are substantially the same as those in this case, and the legal questions raised by the writ of error here are identical with those presented and decided in that case. The ruling there made, therefore, controls the issues here, and requires a judgment of reversal with the same direction as given in case number 18536.

Judgment reversed with direction.


All the Justices concur.